IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                         NOS. AP-76,171, AP-76,172 & AP-76,173



                    EX PARTE EDMUNDO GONZALEZ, Applicant



        ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
 CAUSE NOS. 2002-CRP00-105-D3, 2001-CRJ00-309-D3 & 2001-CRM00-307-D3
                   IN THE 341ST DISTRICT COURT
                       FROM WEBB COUNTY



       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). In cause number 2002-CRP00-105-D3,

Applicant was convicted of, among other things, retaliation and possession of a controlled substance

and sentenced to two terms of ten years’ imprisonment. In cause number 2001-CRJ00-309-D3, he

was convicted of burglary of a habitation and aggravated assault and sentenced to two terms of ten

years’ imprisonment. And in cause number 2001-CRM00-307-D3, he was convicted of three counts
                                                                                                     2

of assault on a public servant and three counts of retaliation and sentenced to six terms of ten years’

imprisonment. Applicant did not appeal his convictions.

       Applicant contends that his pleas were rendered involuntary because he pleaded guilty

pursuant to agreements stipulating that he would be sent to boot camp. The trial court found, among

other things, that it was understood from the agreements that Applicant would be sent to boot camp,

that Applicant was sent to boot camp before he pleaded guilty to the charges in cause number

2002-CRP00-105-D3, and that the trial court’s jurisdiction to place Applicant on probation had

elapsed.

       Applicant is entitled to relief. The convictions in cause numbers 2002-CRP00-105-D3,

2001-CRJ00-309-D3 and 2001-CRM00-307-D3 from the 341st Judicial District Court of Webb

County are set aside, and Applicant is remanded to the custody of the sheriff of Webb County to

answer the charges in the indictments.1

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 17, 2009
Do Not Publish




       1
        In cause number 2002-CRP00-105-D3, only the convictions for retaliation and
possession of a controlled substance are set aside.